DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT App. No. CA2018/050488 filed April 26, 2018 as a CIP and to U.S. Provisional App. No. 62/460,095 filed April 26, 2017. 

Election/Restrictions
This application previously contained claims directed to the following patentably distinct species 
Species A – Fig. 1-16 
Species B – Fig. 17-24 
Applicant’s election without traverse of Species A- Fig. 1-16 in the reply filed on July 22, 2022 is acknowledged. Applicant asserts claims 4 and 7 read on Species A. Therefore, based on dependency to claims 4 and 7 and claims 1, 10 and 16 previously indicated as generic claims, claims 1-4, 6-7, 10, and 16 are currently pending, with claims 5, 8-9, 11-15, and 16-20 being withdrawn from consideration. 

Status of Claims 
Claims 1-20 filed October 25, 2019 are presently pending in this application, claims 5, 8-9, 11-15, and 17-20  being withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the entry opening of the inhalation chamber", ln 6.  There is insufficient antecedent basis for this limitation in the claim. The limitation "the entry opening of the inhalation chamber" has not previously been introduced in any of the claim to with claim 7 depends. Examiner believes this to be a typographical error. For the purpose of this Office Action “the entry opening of the inhalation chamber” has been interpreted as reciting: --the gas source opening of the inhalation chamber--. 
Claim 7 recites “wherein the at least two openings for dispensing aerosol comprise:…”, ln 1-2 and goes on to recite “and having an opening aligned with the opening for the metered-dose inhaler of the inhalation chamber.”, ln 6-7, it is unclear whether the opening aligned with the opening for the metered-dose inhaler of the inhalation chamber is another of the at least two openings for dispensing aerosol or some other opening of the inhalation chamber. For the purpose of this Office Action the opening for the metered-dose inhaler has been interpreted as an opening on the outer surface of the inhalation chamber and the opening aligned with the opening for the metered-dose inhaler of the inhalation chamber is an opening on an inner surface of the inhalation chamber allowing access of the dose from the metered-dose inhaler to enter the inner volume of the inhalation chamber. 
Claim 16 recites “connecting to the inhalation chamber one of: - a first aerosol dispenser at a first aerosol dispenser input on the inhalation chamber;”, ln 6-8 it is unclear what is meant by “one of:” when only a single option (i.e. a first aerosol dispenser) is recited.  Examiner believe this to be a typographic error.  For the purpose of this Office Action “connecting to the inhalation chamber one of: - a first aerosol dispenser at a first aerosol dispenser input on the inhalation chamber;” has been interpreted as reciting: -- connecting to the inhalation chamber - a first aerosol dispenser at a first aerosol dispenser input on the inhalation chamber;--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breen (U.S. Pub. No. 2011/0082350).
Regarding Claim 1, Breen discloses a tube (106a, 106b; Fig. 6-6F’) for an inhalation chamber (101, 101a, 101b; Fig. 6-6C’’’; ¶¶ 0084-0092), the tube having a longitudinal axis (A, Fig. A annotated below) and comprising: 
- a first tube portion (106a; Fig. 6A, 6B, 6D-6F’) having a first base (B, Fig. A annotated below) with a cylinder shape (Fig. 6A, 6B, 6D-6F’) and a first part-of-cylinder portion (B, Fig. A annotated below) extending from the first base; 
- a second tube portion (20; Fig. 1-2, 5-6) (106b; Fig. 6A, 6B, 6D-6F’) having a second base (110; ) with a cylinder shape (106b; Fig. 6A, 6B, 6D-6F’) and a second part-of-cylinder portion (108; Fig. 6A, 6B, 6D-6F’) extending from the second base (Fig. 6-6B), the second part-of-cylinder portion being complementary and slidably mating with the first part-of-cylinder portion (Fig. 6A, 6B, 6D-6F’; ¶¶ 0085-0087, 0091-0092), the second base being aligned with the first base about the longitudinal axis (Fig. 6-6B), the second tube portion being rotatable with respect to the longitudinal axis of the tube to allow the second part-of- cylinder portion to cover different azimuth angles with respect to the first part-of-cylinder portion and thereby open or close the tube between the first base and the second base (Fig. 6A, 6B, 6D-6F’; ¶¶ 0085-0087, 0091-0092).

    PNG
    media_image1.png
    307
    679
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 6A of Breen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vecellio-None (U.S. Pub. No. 2014/0338662) in view of Breen (U.S. Pub. No. 2011/0082350.
Regarding Claim 2, Vecellio-None discloses an inhalation chamber (1; Fig. 1-7) comprising a gas source opening (10, 14; Fig. 1-7; ¶¶ 0054-0056) and a patient output opening (11, 15; Fig. 1-7) of the inhalation chamber (¶ 0056), the inhalation chamber comprising at least one opening (12, 13; Fig. 1-7) for dispensing aerosol into the interior of the inhalation chamber (¶¶ 0054-0062).
Vecellio-None does not specifically disclose the inhalation chamber comprising the tube of claim 1 extending between the gas source opening and the patient output opening of the inhalation chamber.
Breen teaches the tube for an inhalation chamber of claim 1, shown above, extending between a gas source opening (A, Fig. B annotated below) and a patient output opening (B, Fig. B annotated below) of the inhalation chamber for the purpose of adjusting the amount of mixing flow into the inhalation chamber and adjusting the amount of flow resistance through the inhalation chamber (¶¶ 0085, 0092). 

    PNG
    media_image2.png
    327
    735
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 6A of Breen.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the inhalation chamber of Vecellio-None to include the tube for an inhalation chamber of claim 1 as taught by Breen for the purpose of adjusting the amount of mixing flow into the inhalation chamber and adjusting the amount of flow resistance through the inhalation chamber (See Breen: ¶¶ 0085, 0092).
  Regarding Claim 3, the modified device of Vecellio-None discloses the inhalation chamber further comprising at least two openings for dispensing aerosol (See Vecellio-None: 12, 13; Fig. 1-7; ¶¶ 0054-0058), one of the at least two openings located away from the tube (12; Fig. 1-7), the other one of the at least two openings (See Vecellio-None: 13; Fig. 1-7) being located between the tube and the one of the at least two openings located away from the tube (See Vecellio-None: Fig. 1-7; ¶¶ 0054-0058). 
Regarding Claim 4, the modified device of Vecellio-None discloses the inhalation chamber wherein the one of the at least two openings located away from the tube is an opening for a metered-dose inhaler (See Vecellio-None: ¶¶ 0054-0059, 0067; Fig. 1-7) and the other one of the at least two openings is an opening for a nebulizer (See Vecellio-None: ¶¶ 0054-0059, 0067; Fig. 1-7).
Regarding Claim 6, the modified device of Vecellio-None discloses the inhalation chamber further comprising at least two openings for dispensing aerosol (See Vecellio-None: 12, 13; Fig. 1-7; ¶¶ 0054-0059), one of the at least two openings located at the gas source opening (See Vecellio-None: 12; Fig. 1-7; ¶¶ 0054-0059), one of the at least two openings not located at the gas source opening (See Vecellio-None: 13; Fig. 1-7; ¶¶ 0054-0059).
Regarding Claim 7, the modified device of Vecellio-None discloses the inhalation chamber wherein the at least two openings for dispensing aerosol comprise: - an opening for a nebulizer provided by a surface of the inhalation chamber (See Vecellio-None: 13; Fig. 1-7; ¶¶ 0054-0059), and - an opening for a metered-dose inhaler (See Vecellio-None: 12; Fig. 1-7; ¶¶ 0054-0059; A, Fig. C annotated below), the first base being secured into the gas source opening of the inhalation chamber (See Breen: Fig. 6-6B) and having an opening (B, Fig. C annotated below) aligned with the opening for the metered-dose inhaler of the inhalation chamber [¶¶ 0054-0059; Examiner notes: For the purpose of this office action the metered-dose inhaler has been interpreted as an opening on the outer surface of the inhalation chamber and the opening aligned with the opening for the metered-dose inhaler of the inhalation chamber is an opening on an inner surface of the inhalation chamber allowing access of the dose from the metered-dose inhaler to enter the inner volume of the inhalation chamber, see interpretation under 35 U.S.C. 112(b) above.].

    PNG
    media_image3.png
    497
    743
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 3 of Vecellio-None.



Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Breen (U.S. Pub. No. 2011/0082350) in view of Price (U.S. Patent No. 3,913,607).
Regarding Claim 10, Breen discloses a duct (106a, 106b; Fig. 6-6F’) for an inhalation chamber (101, 101a, 101b; Fig. 6-6C’’’; ¶¶ 0084-0092), the duct extending through an inner volume (109; Fig. 6A, 6B) of the inhalation chamber (¶¶ 0084-0088) and comprising: - a first portion (106a; Fig. 6A, 6B, 6D-6F’) having a first shape (Fig. 6A, 6B; ¶¶ 0085-0087, 0091-0092); - a second portion (106b; Fig. 6A, 6B, 6D-6F’) having a second shape (Fig. 6A, 6B) complementary with the first shape (106b; Fig. 6A, 6B, 6D-6F’; ¶¶ 0085-0087, 0091-0092), the second portion slidably mating with the first portion (Fig. 6A, 6B, 6D-6F’; ¶¶ 0085-0087, 0091-0092); - the second portion being slidable by a user to form a window (112; Fig. 6A, 6B, 6D-6F’; ¶¶ 0085-0087, 0091-0092) at a surface of the duct, the window opening on the inner volume of the inhalation chamber (Fig. 6A, 6B, 6D-6F’; ¶¶ 0085-0087, 0091-0092).
Breen does not explicitly disclose the duct for the inhalation chamber wherein the second shape is complementary with the first shape to form a closed duct and wherein the second portion being slidable by a user to open the closed duct by forming form the window. 
Price teaches a dilution apparatus (Fig. 1-3; col 2, ln 37-col 5, ln 18) comprising a second portion (12; Fig. 1-2) having a second shape (Fig. 1-2) complementary with a first portion (14; Fig. 1, 3) having a first shape (Fig. 1, 3) to form a closed duct (col 4, ln 40-46) and wherein the second portion being slidable by a user to open the closed duct (col 4, ln 30-46)  by forming form a window (formed by the alignment of 20 and 30; Fig. 1; col 4, ln 40-46) for the purpose of either tuning the size of the window to achieve desired mixing or preventing the window from forming thereby preventing mixing (col 1, ln 60 to col 2, ln 3; col 4, ln 40-46). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the duct of Breen to include the second shape being complementary with the first shape to form the closed duct and wherein the second portion being slidable by the user to open the closed duct by forming form the window opening on the inner volume of the inhalation chamber as taught by Price for the purpose of either tuning the size of the window to achieve desired mixing or preventing the window from forming thereby preventing mixing (See Price: col 1, ln 60 to col 2, ln 3; col 4, ln 40-46).
 
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Breen (U.S. Pub. No. 2011/0082350) in view of Price (U.S. Patent No. 3,913,607) in view of Vecellio-None (U.S. Pub. No. 2014/0338662).
Regarding Claim 16, Breen discloses a method for operating an inhalation chamber (101, 101a, 101b; Fig. 6-6C’’’; ¶¶ 0084-0092) comprising: - providing a duct (106a, 106b; Fig. 6-6F’) in the inhalation chamber extending from an opening for a source of gas (A, Fig. B annotated above; ¶ 0085) to an opening for patient output (B, Fig. B annotated above; ¶¶ 0085, 0092), the duct comprising two portions (106a, 106b; Fig. 6-6F’), each having a shape (Fig. 6-6F’), the shapes being complementary to form the duct (Fig. 6-6F’; ¶¶ 0085-0087, 0091-0092), and displaceable in relation with each other (Fig. 6-6F’; ¶¶ 0085-0087, 0091-0092) and -making a relative displacement between the two portions of the duct to open the duct (through window 112, Fig. 6A, 6B, 6D-6F’; ¶¶ 0085-0087, 0091-0092) toward an inner volume (109; Fig. 6A, 6B; ¶¶ 0084-0088) of the inhalation chamber.
Breen does not specifically disclose the method comprising connecting to the inhalation chamber a first aerosol dispenser at a first aerosol dispenser input on the inhalation chamber; and Breen does not explicitly disclose the method comprising -making a relative displacement between the two portions of the duct to close the duct to by-pass an inner volume of the inhalation chamber.
Price teaches a method comprising a dilution apparatus (Fig. 1-3; col 2, ln 37-col 5, ln 18) comprising a duct (12, 14; Fig. 1-3) having a first portion (14, Fig, 1, 3) and a second portion (12; Fig. 1-2) having a second shape (Fig. 1-2) complementary with the first portion (14; Fig. 1, 3) and comprising the step of making a relative displacement between the two portions of the duct to close the duct to by-pass flow mixing or dilution (col 4, ln 30-46), thereby preventing the formation of a window (formed by the alignment of 20 and 30; Fig. 1; col 4, ln 40-46) for the purpose of either tuning the size of the window to achieve desired mixing/dilution or preventing the window from forming thereby preventing mixing (col 1, ln 60 to col 2, ln 3; col 4, ln 40-46). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Breen to include making a relative displacement between the two portions of the duct to close the duct to by-pass the inner volume of the inhalation chamber as taught by Price for the purpose of either tuning the size of the window (i.e. opening of the duct) to achieve desired mixing/dilution or preventing the window from forming thereby preventing mixing (See Price: col 1, ln 60 to col 2, ln 3; col 4, ln 40-46).
The modified method of Breen does not specifically disclose the method comprising connecting to the inhalation chamber a first aerosol dispenser at a first aerosol dispenser input on the inhalation chamber. 
Vecellio-None teaches a method comprising connecting to an inhalation chamber (Fig. 1; ¶¶ 0054-0062) a first aerosol dispenser (“meter dose inhaler” 3; Fig. 6-7; ¶¶ 0054, 0058; Claim 1) at a first aerosol dispenser input (12; Fig. 1-7) on the inhalation chamber (Fig. 1-7; ¶¶ 0054-0059) for the purpose of entraining a dose from first aerosol dispenser (i.e. a metered dose inhaler) into a gas stream delivered to a patient (¶¶ 0013, 0053, 0058; Fig. 7). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Breen to include the connecting to the inhalation chamber a first aerosol dispenser at a first aerosol dispenser input on the inhalation chamber as taught by Vecellio-None for the purpose of entraining a dose from first aerosol dispenser (i.e. a metered dose inhaler) into a gas stream delivered to the patient (¶¶ 0013, 0053, 0058; Fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785